IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00389-CR

MYSTEE LYNN JACKSON,
                                                           Appellant
v.

THE STATE OF TEXAS,                                        Appellee



                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 9831


                          MEMORANDUM OPINION

      Mystee Lynn Jackson pled guilty to possession of a controlled substance,

methamphetamine, under one gram. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b)

(West 2017).   An adjudication of guilt was deferred and Jackson was placed on

community supervision for three years.        Pursuant to a motion to proceed with

adjudication, Jackson’s community supervision was revoked and Jackson was

adjudicated guilty. She was sentenced to 16 months in State Jail.

      Jackson’s appellate attorney filed a motion to withdraw and an Anders brief in
support of the motion to withdraw, asserting that the appeal presents no issues of

arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel advised Jackson that counsel had filed the motion and brief pursuant to Anders

and provided Jackson a copy of the record, advised Jackson of her right to review the

record, and advised Jackson of her right to submit a response on her own behalf. Jackson

did not submit a response.

        Counsel asserts in the Anders brief that counsel has made a thorough review of the

entire reporter’s record and clerk’s record for non-frivolous issues, including a review of

the proof and elements necessary to revoke deferred adjudication community

supervision, the procedure used by the trial court, and the sentence imposed. After the

review, counsel has concluded there is no non-frivolous issue to raise in this appeal.

Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.


Jackson v. State                                                                         Page 2
Ed. 2d 440 (1988).

        Having carefully reviewed the entire record and the Anders brief, we have

determined that the appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). Accordingly, we affirm the trial court's Judgment Adjudicating Guilt

signed on November 30, 2017.

        Should Jackson wish to seek further review of this case by the Texas Court of

Criminal Appeals, she must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any

petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of Jackson is granted, and

counsel is discharged from representing Jackson in this appeal.           Notwithstanding

counsel’s discharge, counsel must send Jackson a copy of our decision, notify her of her

right to file a pro se petition for discretionary review, and send this Court a letter


Jackson v. State                                                                       Page 3
certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP.

P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
(Justice Davis concurs in the judgment without opinion)
Affirmed
Opinion delivered and filed April 11, 2018
Do not publish
[CR25]




Jackson v. State                                                                   Page 4